NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                      _______________

                           No. 10-4280
                         _______________

                 UNITED STATES OF AMERICA

                                 v.

                        ANTHONY CLAY,
                                  Appellant
                        _______________

           On Appeal from the United States District Court
              for the Eastern District of Pennsylvania
              (D.C. Criminal No. 2-09-cr-00419-001)
               District Judge: Hon. Petrese B. Tucker
                          _______________

          Submitted Pursuant to Third Circuit LAR 34.1(a)
                         October 4, 2011


BEFORE: MCKEE, Chief Judge, FUENTES and COWEN , Circuit Judges


                     (Filed: November 1, 2011)

                         _______________

                            OPINION
                         _______________
COWEN, Circuit Judge.

         Anthony Clay appeals from the judgment of sentencing entered against him by the

United States District Court for the Eastern District of Pennsylvania. For the following

reasons, we will vacate the judgment of sentencing and remand for resentencing.

                                             I.

        On October 10, 2008, police officers patrolling the 7100 block of Greenway

Avenue in Philadelphia approached Clay on suspicion that he was smoking marijuana.

As the officers approached, Clay began to run, and a chase ensued. During the chase,

officers saw Clay discard thirty-seven packets containing 2.783 grams of cocaine base

(“crack”) and place a loaded handgun in a trash can.

        On June 23, 2009, a grand jury returned a three-count indictment charging Clay

with: (1) possession of cocaine base with intent to distribute, in violation of 21 U.S.C. §

841(a)(1), (b)(1)(C); (2) possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c); and (3) possession of a firearm by a convicted

felon, in violation of 18 U.S.C. § 922(g)(1). Clay proceeded to trial and was found guilty

of all three offenses.

        In the Presentence Investigation Report (“PSR”) prepared prior to sentencing, the

probation officer determined that Clay had four prior felony convictions and assigned him

a criminal history score of 11, which placed him in criminal history category V. 1 The


1
    First, in December 2005, Clay pled guilty in the Delaware County Court of Common
                                              2
probation officer also determined that Clay was accountable for possessing 2.783 grams

of crack and assigned him a base offense level of eighteen. Because Clay had two prior

felony drug convictions, however, the probation officer further determined that, by

operation of the “career offender” Guideline, U.S.S.G. § 4B1.1, his offense level

increased to thirty-four and his criminal history category increased to VI. Accordingly,

the advisory Guidelines range for the drug and § 922(g) offenses (Counts One and Three)

was 262 to 327 months’ imprisonment. The mandatory, consecutive penalty for the §

924(c) offense (Count Two) was 60 months, resulting in a total Guidelines range of 360

months to life.

       Notably, the PSR also indicated that the government had filed an information

pursuant to 21 U.S.C. § 851 when it had not. As a result, the PSR stated that Clay faced a

mandatory minimum term of six years of supervised release on the drug count, when in

fact the mandatory minimum penalty was only three years. See 21 U.S.C. § 841(b)(1)(C).

Although the government noted this error in its sentencing memorandum, neither party

filed formal objections to the PSR.


Pleas to criminal conspiracy and possession of a controlled substance and was sentenced
to one year probation. Next, in December 2006, he pled guilty to forgery and was
sentenced to ninety-seven days to twenty-three months’ imprisonment, followed by a one-
year period of probation. These sentences scored four points toward Clay’s criminal
history category. In July 2007, he pled guilty to two more drug trafficking offenses, for
which he was sentenced to eight to twenty-three months’ imprisonment, and a
probationary sentence along with community service, respectively. These drug offenses
added four more points. Clay also scored two additional criminal history points because
he was on probation in the July 2007 cases when he committed the present offenses, and
one further point because he had been released from custody less than two years before
the new offenses.
                                            3
        At the sentencing hearing, defense counsel conceded that Clay was a “career

offender” under U.S.S.G. § 4B1.1 but argued that the classification overstated the

seriousness of Clay’s record. Noting that he was only twenty-four years old and that he

had never spent more than two years in jail for his prior convictions, counsel argued that a

175-month sentence (his Guidelines range without operation of the career offender

Guideline) would be sufficient to deter him from future criminal activity. Defense

counsel also argued that the imposition of a sentence within the career offender range

would result in an unwarranted sentencing disparity between his sentence and sentences

imposed on defendants with similar or worse records. Finally, defense counsel asked the

court to take into consideration Clay’s difficult upbringing in reaching an appropriate

sentence.

        The District Court concluded that the advisory Guidelines range of 360 months to

life was overly punitive. After reviewing the applicable sentencing factors, including the

seriousness of Clay’s offense, his background and criminal history, and the need to afford

adequate deterrence and to protect the public from future criminal activity, the court

found that “30 years is far greater than necessary to punish [Clay], to recognize the

dangerousness and to protect the community.” (App. 463.) Therefore, the court awarded

a 120-month downward variance and sentenced Clay to 240 months’ imprisonment,

stating that this was “more than sufficient and not greater than necessary and to sentence

[him] otherwise would be unreasonable.”2 (Id.) The court also sentenced Clay to a term


2
    The written judgment order clarified that the court intended the sentence to be 180
                                             4
of six years of supervised release: six years on the drug charge and five years on the other

charges, to run concurrently to each other and the six-year period.

                                             II.

       We have jurisdiction over this appeal pursuant to 18 U.S.C. § 3742(a) and 28

U.S.C. § 1291. When reviewing a sentence on appeal, we first ensure that the sentencing

court did not commit a serious procedural error, “such as failing to calculate (or

improperly calculating) the Guidelines range, treating the Guidelines as mandatory,

failing to consider the § 3553(a) factors, selecting a sentence based on clearly erroneous

facts, or failing to adequately explain the chosen sentence—including an explanation for

any deviation from the Guidelines range.” United States v. Tomko, 562 F.3d 558, 567

(3d Cir. 2009) (quoting Gall v. United States, 552 U.S. 38, 51 (2007). We then “review

the substantive reasonableness of the sentence under an abuse-of-discretion standard,”

while keeping in mind that, “[a]s long as a sentence falls within the broad range of

possible sentences that can be considered reasonable in light of the § 3553(a) factors, we

must affirm.” United States v. Wise, 515 F.3d 207, 218 (3d Cir. 2008).

                                            III.

                                 A.     Procedural Errors

       Clay first argues that the District Court committed a procedural error at sentencing

by failing to consider the need to avoid unwarranted disparities between his sentence and


months’ imprisonment on both the drug charge (Count One) and the § 922(g) charge
(Count Three), to run concurrently, and 60 months on the § 924(c) charge (Count Two).
(App. 4.)
                                             5
sentences imposed on defendants with similar or worse records, as required by 18 U.S.C.

§ 3553(a)(6). We have reviewed the record, however, and conclude that the District

Court sufficiently considered all of the § 3553(a) factors in determining an appropriate

sentence. The District Court thoughtfully listened to, and questioned, the parties

throughout the hearing, and explicitly stated that it had considered Clay’s background, his

criminal history, the seriousness of the offense, and the need to protect the community

before reaching a sentencing decision. In the end, it concluded that, in its view, the 360-

month Guidelines range was “far greater than necessary to punish [him], to recognize the

dangerousness and to protect the community” (App. 463), and imposed a sentence that

was 120 months lower than the advisory range. Based on this record, we are satisfied that

the District Court meaningfully considered all of the factors set forth in § 3553(a). See

United States v. Cooper, 437 F.3d 324, 332 (3d Cir. 2006) (“There are no magic words

that a district judge must invoke when sentencing . . . .”), abrogated on other grounds by

Kimbrough v. United States, 552 U.S. 85 (2007); United States v. Lessner, 498 F.3d 185,

203 (3d Cir. 2007) (“A sentencing court need not make findings as to each factor if the

record otherwise makes clear that the court took the factors into account.”). Accordingly,

the court did not procedurally err.

       Clay next argues that the six-year term of supervised release imposed on Count

One is procedurally flawed because the District Court mistakenly believed that the

mandatory minimum term of supervised release under 21 U.S.C. § 841(b)(1)(C) was six

years when in fact it was three years. Pursuant to § 841(b)(1)(C), the mandatory


                                             6
minimum term of supervised release for a drug trafficking offense involving

approximately 2.7 grams of crack is three years, which is increased to six years if the

defendant has a prior conviction for a felony drug offense and the government has filed a

notice of prior conviction under 21 U.S.C. § 851. In this case, the PSR incorrectly stated

that the government had filed a § 851 notice. Although the government noted the error in

its sentencing memorandum, neither party filed a formal objection to the PSR, and the

error was not discussed at the sentencing hearing.

       As the government concedes, it is unclear from the record whether the District

Court relied on the PSR and mistakenly thought that it was required to impose a minimum

six-year term on Count One, or whether it simply believed that a six-year term was

appropriate. Therefore, a remand is warranted so that the District Court can clarify, and,

if necessary correct, the supervised release sentence on Count One.

                            B.     Substantive Reasonableness

       Clay also argues that his sentence is substantively unreasonable because it is

greater than necessary to deter him from future criminal activity. According to Clay, even

though the District Court imposed a sentence below the career offender range, it “did not

go far enough down” because the career offender Guideline distorts defendants’

likelihood of recidivism.

       Upon review, we cannot say that “no reasonable sentencing court would have

imposed the same sentence on that particular defendant for the reasons the district court

provided.” Tomko, 562 F.3d at 568. The District Court considered the § 3553(a) factors,


                                             7
noting that Clay had committed a serious offense, that he had not been deterred by his

prior encounters with the law, and that there was a need to protect the community from

future criminal conduct. The District Court weighed these factors in light of the sentence

called for by the Guidelines and reasonably concluded that, while a substantial departure

was warranted, significant jail time was nonetheless appropriate. We see no abuse of

discretion in this regard.

                   C.        Statutory Maximum Sentence for Count Three

       Finally, Clay correctly notes that the sentence imposed on Count Three exceeds the

statutory maximum. Although the maximum penalty for a violation of 18 U.S.C. §

922(g)(1) is 120 months’ imprisonment followed by a three-year period of supervised

release, 18 U.S.C. §§ 924(a)(2) and 3583(b)(2), the District Court sentenced Clay to 180

months’ imprisonment and a five-year period of supervised release. We will vacate the

sentence on this Count and remand the matter for the District Court to enter a sentence

that conforms with 18 U.S.C. §§ 924(a)(2) and 3583(b)(2).3

                                             IV.

       For the foregoing reasons, we will vacate the District Court’s judgment of

sentencing and remand for resentencing.




3
 We note that this error does not affect the total sentence in this case, as neither the 180-
month concurrent sentence on Count One, nor the five-year concurrent period of
supervised release imposed on Count Two, are disturbed by our decision in this appeal.
                                              8